Citation Nr: 0334634	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1958, for the grant of service connection for left eye 
enucleation.

2.  Entitlement to a higher initial evaluation for service-
connected left eye enucleation, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which reopened the claim 
based upon the receipt of new and material evidence, awarded 
service connection for left eye enucleation, and assigned an 
initial 10 percent disability evaluation, effective from June 
13, 1958.  


FINDINGS OF FACT

1.  The veteran received proper notice of, and did not 
appeal, a July 1951 RO determination that declined to reopen 
his claim for service connection for left eye enucleation; 
that decision thereafter became final.

2.  The veteran filed a request to reopen his claim for 
service connection for left eye enucleation on June 13, 1958, 
and service connection was later awarded effective from that 
date.

3.  On August 13, 1953, the RO received a letter from the 
veteran that was addressed to the President of the United 
States, representative of an informal claim for service 
connection for left eye enucleation.

4.  Although the RO responded to the veteran's August 13, 
1953, informal claim via a communication to the veteran in 
September 1953, the RO did not at that time provide the 
veteran with a formal application for VA benefits or notify 
him of his appellate rights. 

5.  After the RO's prior final July 1951 determination, but 
before the veteran's August 13, 1953, informal claim, there 
is no documentation of record that may be construed as an 
informal, formal or otherwise pending claim for service 
connection for left eye enucleation.     
6.  The competent medical evidence of record reveals that the 
veteran's service-connected left eye has been removed 
(enucleated), and that he is not blind in his nonservice-
connected right eye.


CONCLUSIONS OF LAW

1.  The assignment of an earlier effective date of August 13, 
1953, for the grant of service connection to the veteran for 
left eye enucleation, is warranted.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.104(a), 
3.105(a), 3.155(a), 3.160(c), 3.400 (2003).

2.  The criteria for the assignment of a higher initial 
disability evaluation in excess of 10 percent for service-
connected left eye enucleation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.322(a), 3.383, Part 4, including §§ 4.75, 4.78, 4.79, 4.80, 
4.84a, Diagnostic Code 6066 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim that is 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board holds that VA's duties under the VCAA 
have been fulfilled to the extent required by law.  The 
discussions in the November 2001 rating decision, the August 
2002 statement of the case, and the October 2002 supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to substantiate his 
claims.  Because the Board's decision on these claims is, in 
the end, based upon the law and not on disputed facts, 
notification concerning the responsibility of each party for 
obtaining any additional evidence is not legally required.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Additionally, there would be no possible benefit to the 
veteran in remanding this case for additional consideration 
under the VCAA at this time.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The United States Court of Appeals for Veterans 
Claims (the Court) has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Under these circumstances, the Board finds that adjudication 
of the veteran's appeal at this time, where the facts are not 
in dispute, poses no harm or prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Accordingly, the Board has decided the veteran's 
claims on the current record.  

History of the Case

The veteran's service medical records reflect that he was 
drafted into active service in March 1943 with a blind left 
eye due to phthisis bulbi, post traumatic.  During service, 
the veteran suffered additional problems with this eye, and 
his physicians determined that it would have to be removed 
(enucleated.)  Afterwards, the veteran was fitted with a 
prosthesis for the left eye and continued service.  

After being released from active service in February 1946, 
the veteran filed an original claim for service connection in 
January 1947.  The claim was denied by the RO in April 1947, 
and the decision was confirmed in a second rating decision 
issued in June 1947.  In June 1951, the veteran requested 
that his claim be reopened and provided lay statements in 
support of his request, but the RO declined to do so in a 
July 1951 rating decision.  

The veteran wrote letters to the President of the United 
States in August 1953 and to his Senator in October 1954, 
requesting assistance with his claim.  The RO later received 
these communications, and responded to them in writing.  In 
its responses, one to the veteran and one to the Senator, the 
RO reviewed the history of the claim and indicated that if 
the veteran desired to reopen it, he should file a request to 
reopen accompanied by the submission of new and material 
evidence in support of the claim.  The RO did not, however, 
transmit a formal application for benefits to the veteran in 
its response to his letters, nor did the RO send the veteran 
a notice of his appellate rights as to its response.

On June 13, 1958, the veteran filed a new request to reopen 
his claim, accompanied by lay statements.  The claim was 
denied in a July 1958 rating decision, where the RO 
determined that no new and material evidence had been 
received.  The veteran subsequently appealed this decision to 
the Board, which denied the claim in October 1958.

In February 1999, the veteran filed another request to 
reopen.  In a March 1999 determination, the RO again found 
that no new and material evidence had been received in 
support of the claim.  The veteran appealed this decision to 
the Board.  In April 2001, during the pendency of the appeal, 
the veteran's representative filed a Motion for 
Reconsideration of the Board's prior October 1958 denial.  
The motion was granted by the Board, which released its 
reconsideration decision in September 2001.  In the September 
2001 decision, the Board found that the veteran had submitted 
new and material evidence in support of his June 1958 request 
to reopen his claim.  The Board reopened the claim and 
awarded service connection, finding that the veteran's 
preexisting left eye disorder was aggravated during active 
service.

In a November 2001 rating decision, the RO awarded service 
connection for the veteran's left eye enucleation, based upon 
aggravation during active service.  The RO assigned a 
disability rating of 10 percent (the percentage left after 
awarding the veteran the maximum schedular rating available 
and deducting the rating assessed for his preexisting 
disability at the time he entered active service) in 
accordance with VA law.  The RO assigned an effective date of 
June 13, 1958, for this award.  In February 2002, the veteran 
filed his notice of disagreement with the disability rating 
assigned by the RO and asked for an extraschedular rating; he 
also claimed entitlement to the assignment of an earlier 
effective date for his award of service connection, 
requesting a date back to his original claim in 1947.  In 
later statements, the veteran asserted that the effective 
date should be assigned back to his departure from active 
service in February 1946.  The veteran filed his substantive 
appeal to the Board as to these two issues in September 2002.
 
Claim for an Earlier Effective Date

VA law requires that, unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date of discharge or release. 38 
U.S.C.A. § 5110(b)(1) (West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
(2003).  In the case of direct service connection, the 
effective date of an award is the day following separation 
from active service or date entitlement arose if a claim is 
received within 1 year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2) (2003).  Under the pertinent provisions of 38 
C.F.R. § 3.400(r) (2003), the effective date of an award 
pursuant to a reopened claim (under sections 3.156 and 3.157, 
among others) is the date of receipt of the claim or the date 
entitlement arose, whichever is later.

The Board observes that a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105 and 38 C.F.R. § 3.2600.  See 38 C.F.R. 
§ 3.104(a) (2003).  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  See 38 C.F.R. § 3.105(a) (2003).   

The veteran asserts that the effective date for his grant of 
service connection for left eye enucleation should be 
assigned back to the time he left active service (in February 
1946), or in the alternative, at least to the time of his 
original claim for service connection (in January 1947).  The 
RO has awarded service connection to the veteran effective 
from June 13, 1958.  The RO assigned this effective date 
based upon findings issued by the Board in its September 2001 
reconsideration decision.  In the September 2001 
reconsideration, the Board decided to reopen and grant the 
veteran's claim for service connection based upon the receipt 
of new and material evidence, utilizing evidence provided by 
the veteran in connection with a June 13, 1958, request to 
reopen.  The Board also found that the last prior final 
determination (denial) of record in this matter was issued by 
the RO in July 1951.  

As detailed above, VA law holds that once a final denial of a 
claim for service connection is of record, a claim may only 
be reopened after the receipt of new and material evidence.  
If new and material evidence is received in support of the 
claim, then the effective date for an award of service 
connection may be assigned no earlier than the date of the 
request to reopen.  In certain cases, however (as in this 
situation), the actual date of the request to reopen may be 
earlier than originally perceived.    

VA law provides that where an informal claim has been filed, 
but a formal application has not, VA is obligated to forward 
to the claimant an application form for execution.  38 C.F.R. 
§ 3.155(a) (2003).  If the formal application is then 
submitted by the veteran within one year of its transmittal 
by VA, then the date of the veteran's claim will be deemed to 
be the (earlier) date of his informal claim for benefits.  
The one-year period does not begin to run until the formal 
application form is sent to the claimant.  Quarles v. 
Derwinski, 3 Vet. App. 129, 137 (1992); see also 38 U.S.C.A. 
§ 7722 (West 2002); 38 C.F.R. § 3.109(b) (2003).  A formal or 
informal application for benefits that has not been finally 
adjudicated is considered a pending claim under VA law.  
38 C.F.R. § 3.160(c) (2003).  In this manner, a pending claim 
may serve as the basis for the assignment of an earlier 
effective date for an award of VA benefits.

The Board observes that in August 1953, the veteran wrote a 
letter to the President of the United States concerning his 
claim for service connection for left eye enucleation and 
requesting assistance in his attempt to obtain benefits for 
this disorder.  The record reflects that this letter was 
forwarded to the RO.  The letter contains multiple VA date 
stamps as to its receipt at the RO, beginning on August 17, 
1953, but notations in the text of the letter itself appear 
to suggest some VA review as early as August 13, 1953.  
Affording the veteran the benefit of the doubt, the Board 
will find that the RO received the veteran's letter on August 
13, 1953.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that, in response to the veteran's 
letter, the RO did contact the veteran in September 1953, 
advising him that he needed to submit new and material 
evidence if he desired to reopen his claim for service 
connection.  The RO, however, did not appropriately recognize 
the veteran's rather detailed inquiry as an informal claim, 
requiring VA to provide the veteran with a formal application 
for benefits.  38 C.F.R. § 3.155(a).  Further, the record 
indicates that the RO did not notify the veteran of his 
appellate rights in connection with its September 1953 
response to his letter (and he did not thereafter submit an 
appeal on the matter; he waited until June 13, 1958, to 
continue with his request to reopen this claim).

The Board therefore finds that the veteran's award of service 
connection should be assigned an effective date of August 13, 
1953, the date of his outstanding informal request to reopen 
his claim for benefits (pending claim).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.155(a), 3.160(c), 3.400(r).  There 
is no evidence, however, of any pending claim submitted by 
the veteran after the RO's July 1951 prior final denial, but 
before this informal August 13, 1953, claim (so as to serve 
as the basis for an even earlier effective date).  The Board 
also recognizes that currently, the assignment of an 
effective date earlier than the RO's prior final denial in 
July 1951 (such as an award dating back to active service) is 
legally precluded by that final RO determination.  
Accordingly, the earliest possible effective date is now for 
assignment, and is representative of the maximum available 
grant of the benefits sought under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Claim for a Higher Initial Evaluation

By rating decision dated in November 2001, the veteran was 
awarded service connection for left eye enucleation and 
assigned an initial 10 percent disability evaluation.  See 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6066.  The RO granted 
service connection based upon a finding of aggravation of a 
left eye disorder that preexisted the veteran's period of 
active service.   The veteran desires a higher initial 
evaluation for his left eye enucleation, including an 
extraschedular evaluation per 38 C.F.R. § 3.321(b) (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2003).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2003).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into active service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322(a) (2003).  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2003).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2003).  VA law permits compensation for a combination of 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a) 
(2003).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case. 38 C.F.R. 
§ 4.79 (2003).

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, DC  6070 (2003).  
A higher 40 percent rating is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, DC 6066.  
Additionally, where a veteran is only service-connected for 
one eye, and he is not blind in the nonservice-connected eye, 
vision in the nonservice-connected eye will be considered as 
normal (20/20) for purposes of rating the service-connected 
eye disability.  See 38 C.F.R. §§ 3.383, 4.14 (2003).   

Here, it is clear that the veteran's anatomical loss of his 
service-connected left eye, while the record reflects that he 
retains sight in his nonservice-connected right eye, would 
normally entitle him to a 40 percent evaluation under 
38 C.F.R. § 4.84a, DC 6066.  (The Board further observes that 
there is no higher schedular evaluation available to the 
veteran under the Schedule for Rating Disabilities of the eye 
than this 40 percent evaluation.)  In this case, however, the 
veteran was service-connected under the principles of 
aggravation, and so the restrictions for disability ratings 
as delineated under 38 C.F.R. § 3.322(a) must also be 
reviewed.  

The veteran's service entry examination record reveals that 
in February 1943, the veteran was diagnosed with a blind left 
eye due to phthisis bulbi.  The Board further notes that the 
right eye was assessed with 20/20 vision at entry into 
service.  As noted above, blindness in one eye, where the 
other eye retains vision evaluated at 20/40 or better, is to 
be rated at 30 percent under 38 C.F.R. § 4.84a, DC 6070.   

Via application of 38 C.F.R. § 3.322(a) then, the veteran can 
only receive a schedular disability rating of 10 percent for 
his service-connected left eye enucleation, in light of 
evaluation of his left eye disability at 30 percent when he 
entered active service, and at 40 percent after service (and 
post-enucleation).  The Board has considered other avenues 
that may afford the veteran a schedular disability rating in 
excess of this remaining 10 percent, but finds that the law 
precludes any such schedular increase.  

The Board acknowledges that the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations has also been considered, but the record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing that 
the veteran's service-connected left eye disability, alone, 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization, so as to 
render impractical the application of the schedular 
standards.  Further, the complications for which the veteran 
appears to claim entitlement to an extraschedular evaluation, 
as documented in a February 2002 report from his treating 
physician, were in fact the basis for RO's recent award of 
two additional service-connected left eye disabilities in an 
October 2002 rating decision, resulting in the assignment of 
two more 10 percent disability ratings, effective back to 
June 13, 1958.  Accordingly, the Board finds that the 
requisite criteria for submission for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of August 13, 1953, for the 
award of service connection for left eye enucleation is 
granted.

Entitlement to a higher initial disability evaluation in 
excess of 10 percent for service-connected left eye 
enucleation is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



